Citation Nr: 0408406	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a mid back 
disability.

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a right elbow 
disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1952 to June 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Portland Regional Office (RO), which denied 
entitlement to service connection for the disabilities 
enumerated above.

At his June 2003 hearing before the undersigned, the veteran 
withdrew his appeal in connection with the issue of service 
connection for a vision disorder, and it is no longer before 
the Board.  At that time, he also waived initial RO 
consideration of new evidence submitted in connection with 
the present appeal at his travel board hearing and 
thereafter.  38 C.F.R. § 20.1304 (c) (2003).  

As set forth below, all of the matters enumerated above with 
the exception of the issue of service connection for 
bilateral hearing loss are being remanded to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  





FINDING OF FACT

The veteran's bilateral hearing loss is shown to be related 
to his active duty service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty service.  
38 U.S.C.A.§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that Veterans Claims 
Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date upon which the VCAA was enacted.  VA believes that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In addition to notice, VCAA provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for benefits 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C.A. § 5103A (West 2002).  VCAA 

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of service connection for 
bilateral hearing loss.  The Board is unaware of, and the 
veteran has not identified, any additional evidence which is 
necessary to make an informed decision on this issue.  Thus, 
the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  Further, by July 2002 letter and October 
2002 statement of the case, he and his representative have 
been notified of the evidence needed to establish the benefit 
sought, and via those documents he has been advised regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

The veteran was in service for some 23 years.  Curiously, 
service medical records are largely unavailable.  Those that 
are of record do not pertain to hearing loss.

A review of the veteran's DD Forms 214 reveals that he was a 
naval electrician and repairman and that at least some of his 
service took place aboard a submarine.

In July 1998, the veteran filed a claim of service connection 
for hearing loss stating that his hearing was normal on 
enlistment but that hearing loss was noted on retirement 
medical examination at Cannon Air Force Base.  In November 
1998, the RO received notice from Cannon Air Force Base 
indicating that no records pertinent to the veteran were 
housed at that facility.

A January 2003 report from a private ear, nose, and throat 
physician reflected the veteran's service history to include 
significant and sustained noise exposure while working in the 
vicinity of turbines and large engines.  Throughout the 
veteran's career, he was exposed to such noise during four-
hour shifts interrupted by eight-hour breaks.  According to 
the veteran, he initially noticed hearing loss during the 
latter part of his service while working as a recruiter.  He 
stated that he did not face significant noise exposure in his 
post-service career as an electrician.  An audiogram revealed 
severe sensorineural hearing loss that was between 20 and 50 
decibels in the low frequencies and at approximately the 80 
decibels in the high frequencies.  The examiner diagnosed 
sensorineural hearing loss secondary to significant noise 
exposure in service.

At his June 2003 hearing, the veteran testified that he was 
exposed to turbine noise and noise from various sorts of 
electrical engines during service.  He stated that while 
serving on a submarine, he was positioned near a compartment 
containing constantly running diesel engines.  Finally, he 
asserted that noise exposure was a daily experience and that 
he did not use ear protection in a consistent manner.  

In a written statement received in July 2003, the veteran's 
wife indicated that not too many years into their marriage, 
she began to accuse him of "male selective hearing" and say 
that he "was too young to be going deaf."  According to 
her, during service the veteran often complained of noise 
exposure.  She stated that the veteran had a severe ear 
infection in 1966 and that he appeared to suffer from 
permanent hearing loss since that time.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Discussion

The record does not contain sufficient information for the 
Board to determine with absolute certainty whether the 
veteran suffers from bilateral hearing loss for VA 
compensation purposes.  See 38 C.F.R. § 3.385.  From the 
available evidence, however, the Board infers that the 
veteran does indeed suffer from the requisite level of 
hearing loss.  Id.  In January 2003, hearing loss was 
determined to be between 20 and 50 decibels in the low 
frequencies and at 80 decibels in the high frequencies.  From 
the foregoing, the Board reasonably concludes that the 
auditory threshold in at least one of the following 
frequencies (500, 1000, 2000, 3000, 4000 Hertz ) is 40 
decibels or greater or that the auditory thresholds for at 
least three of the foregoing frequencies are 26 decibels or 
greater.  Therefore, the veteran suffers from hearing loss 
for VA purposes.  38 C.F.R. § 3.385.

That the veteran suffers from a present disability is only 
the first step in determining whether service connection is 
warranted.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, 
supra.  Next, the Board must decide whether the veteran's 
bilateral hearing loss is related to service.  38 C.F.R. 
§ 3.303.

The veteran's hearing testimony reflects that he was exposed 
to excessive noise for approximately two decades in service 
when he worked in the vicinity of electric engines and the 
like.  The veteran's testimony as to noise exposure is 
corroborated by the DD Forms 214, which indicate that he was 
an electrician and repairman during service in the Navy, some 
of which took place on a submarine.  Finally, the January 
2003 private medical opinion reflects a nexus between the 
veteran's current hearing loss and noise exposure in service.  
Because the evidence demonstrates a link between presently 
diagnosed bilateral hearing loss and service, service 
connection for that disability is warranted.  Id.

The Board recognizes that an audiologic examination 
containing all the information necessary for VA compensation 
purposes would have been preferable to that which is 
currently available.  However, the veteran is not prejudiced 
by VA's omission.  The benefit sought on appeal is granted 
and a remand to the RO would only serve to cause delay with 
no foreseeable benefit flowing to the veteran.  Soyini, 
supra; Sabonis, supra.  

In sum, this is a case where the evidence is at least in 
relative equipoise.  See 38 U.S.C.A. § 5107; Gilbert, supra.  
The evidence of noise exposure in service and hearing loss as 
a result thereof is unmistakable.  There is no evidence to 
the contrary.  In such situations, the veteran must prevail.  
Id.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Unfortunately, the bulk of the veteran's service medical 
records are unavailable despite several requests for records 
from the National Personnel Records Center (NPRC) in St. 
Louis.  Nonetheless, the RO should make one more request for 
records from the NPRC or other appropriate repository of 
records.

The veteran has filed claims of service connection for 
peripheral neuropathy, a low back disability, a mid back 
disability, a right shoulder disability, and a right elbow 
disability.  Appropriate VA medical examinations must be 
scheduled in order to determine whether the veteran is indeed 
suffering from the foregoing disabilities.  If so, an opinion 
as to the likely etiology of any disability diagnosed must be 
provided.  As service medical records are scant and because 
of the distinct possibility that further records will not be 
located, the examiner(s) should be asked to comment on the 
likely date of onset of any disability diagnosed.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  As 
well, all up-to-date VA or private 
records of treatment or evaluation for 
low back, mid back, right shoulder and 
right elbow disorders, as well as 
peripheral neuropathy, should be secured 
and incorporated into the claims file.

3.  The veteran should be afforded a VA 
orthopedic examination to diagnose all 
disabilities associated with the low 
back, mid back, right shoulder, and right 
elbow, if any.  An opinion regarding the 
etiology and/or likely date of onset of 
any such disability diagnosed must be 
provided.  A rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in conjunction 
with the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the 
records on which he or she relied.  

4.  The veteran should be afforded a VA 
neurologic examination to determine 
whether he suffers from peripheral 
neuropathy.  If so, the examiner must 
provide as opinion regarding etiology 
and/or likely date of onset.  A rationale 
for all conclusions must be provided.  
The claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  In the 
report, the examiner must indicate 
whether the claims file was reviewed and 
identify the records on which he or she 
relied.  

5.  The RO should inform the veteran that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2003).  

6.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested medical examinations and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

7.  Finally, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
indicated.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



